 1

 2

 3

 4

 5

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00045-NONE-BAM

11                  Plaintiff,                          ORDER GRANTING WITHOUT PREJUDICE
                                                        THE UNITED STATES OF AMERICA’S EX
12                          v.                          PARTE APPLICATION FOR AN ASSET
                                                        RESTRAINING ORDER
13   JYOTESHNA KARAN,

14                  Defendant,

15   PRAVEEN SINGH,

16                 Defendant.

17

18          On April 28, 2021, the United States filed an ex parte application (“Application”) for an order
19 preserving Defendants Jyoteshna Karan’s (“Karan”) and Praveen Singh’s (“Singh”) interest in real estate

20 and the proceeds from the sale of real estate. (Doc. No. 261.) Although submitted ex parte, The

21 application was filed on the court’s public docket and was served by CM/ECF upon the counsel of both

22 defendants. Since the filing of the ex parte application, counsel for the defendants have failed to

23 register any objection to the entry of the requested order, nor has a hearing on the matter been requested.

24          The Court, having reviewed the court files and the Application, and finding good cause
25 therefrom, hereby GRANTS, without prejudice to the filing of a motion for reconsideration by

26 defendants through their counsel, the Application and ORDERS as follows:
27

28

      ORDER
                                                         1
30
 1          (1)    Defendants and anyone acting on their behalf are prohibited from alienating, concealing,

 2 transferring, selling, encumbering, or taking any action that would diminish the value of Defendants’

 3 real property without the consent of the United States;

 4          (2)    The United States is authorized to record a notice of lis pendens on any real property in

 5 which Defendants have an interest; and

 6          (3) Defendants shall account for and remit the proceeds from the sale of the 2408 Kodiak Street

 7 property to the Clerk’s Deposit Fund to be held until further order of this Court within fourteen (14)

 8 days of the date of this order.

 9 IT IS SO ORDERED.

10
        Dated:    April 30, 2021
11                                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      ORDER
                                                        2
30
